Exhibit 10 (vii)

STATE OF NORTH CAROLINA

COUNTY OF HARNETT

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) entered into as of January 9, 2008 by and
between NEW CENTURY BANCORP, INC. (hereinafter referred to as the “Company”) and
WILLIAM L. HEDGEPETH, II (hereinafter referred to as “Officer”).

W I T N E S S E T H:

WHEREAS, the expertise and experience of Officer and his relationships and
reputation in the financial institutions industry are extremely valuable to the
Company; and

WHEREAS, it is in the best interests of the Company and its shareholders to
maintain an experienced and sound management team to manage the Company and its
subsidiary banks, New Century Bank and New Century Bank South (the “Banks” and
collectively with the Company, the “Employer”) and to further the Company’s
overall strategies to protect and enhance the value of its shareholders’
investments; and

WHEREAS, the Company and Officer desire to enter into this Agreement to
establish the scope, terms and conditions of Officer’s employment by the
Employer; and

WHEREAS, the Company and Officer desire to enter into this Agreement also to
provide Officer with security in the event of a change in control in the Company
and to ensure the continued loyalty of Officer during any such change in control
in order to maximize shareholder value as well as the continued safe and sound
operation of the Company and the Banks.

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
considerations, the receipt and sufficiency of which hereby are acknowledged,
the Company and Officer hereby agree as follows:

1. Employment. The Employer hereby agrees to employ Officer, and Officer hereby
agrees to serve as an officer of the Company and as an officer of the Banks, all
upon the terms and conditions stated herein. As an officer of the Company and
the Banks, Officer will (i) serve as President and Chief Executive Officer of
the Company, New Century Bank and New Century Bank South; and (ii) have such
other duties and responsibilities, and



--------------------------------------------------------------------------------

render to the Employer such other management services, as are customary for
persons in Officer’s position with the Employer or as shall otherwise be
reasonably assigned to him from time to time by the Employer. Officer shall
faithfully and diligently discharge his duties and responsibilities under this
Agreement and shall use his best efforts to implement the policies established
by the Employer. Officer hereby agrees to devote such number of hours of his
working time and endeavors to the employment granted hereunder as Officer and
the Employer shall deem to be necessary to discharge his duties hereunder, and,
for so long as employment hereunder shall exist, Officer shall not engage in any
other occupation which requires a significant amount of Officer’s personal
attention during Employer’s regular business hours or which otherwise interferes
with Officer’s attention to or performance of his duties and responsibilities as
an officer of the Company and the Banks hereunder except with the prior written
consent of the Company. However, nothing herein contained shall restrict or
prevent Officer from personally, and for Officer’s own account, trading in
stocks, bonds, securities, real estate or other forms of investment for
Officer’s own benefit so long as said activities do not interfere with Officer’s
attention to or performance of his duties and responsibilities as an officer of
the Company and the Banks.

While employed by Employer pursuant to this Agreement, Officer is entitled to
maintain his primary work location in Fayetteville, North Carolina or Dunn,
North Carolina.

2. Compensation. For all services rendered by Officer to the Employer under this
Agreement, the Employer shall pay Officer a minimum base salary at a rate of Two
Hundred Ten Thousand and 00/100 Dollars ($210,000) per annum for the first year
and shall increase this amount by a minimum of five percent (5%) at the
beginning of each of the second and third years of the contract term. Salary
paid under this Agreement shall be payable in cash not less frequently than
monthly. All compensation hereunder shall be subject to customary withholding
taxes and such other employment taxes as are required by law. In the event of a
Change in Control (as defined in Paragraph 8), Officer’s base salary shall be
increased not less than six percent (6%) annually during the term of this
Agreement.

In addition to the foregoing, Officer shall be entitled to receive cash bonuses
on an annual basis during the term of this Agreement as may be determined by the
Board of Directors of the Company or its Compensation Committee.

 

2



--------------------------------------------------------------------------------

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
Subject to the terms and conditions of this Agreement, Officer shall be entitled
to participate in any and all employee benefit programs and compensation plans
from time to time maintained by Employer and available to all other executive
employees of Employer including but not limited to incentive and other stock
options and grants, all in accordance with the terms and conditions (including
eligibility requirements) of such programs and plans of Employer as applicable,
resolutions of the Company’s or the Banks’ Boards of Directors establishing such
programs and plans, and Employer’s normal practices and established policies
regarding such programs and plans.

In addition to the other compensation and benefits described in this Agreement,
Employer shall:

(i) Provide Officer with five (5) weeks of paid vacation leave notwithstanding
the policy for all other employees.

(ii) Assume payment of dues to Highland Country Club in an amount not to exceed
$303 per month, provided that Officer shall be responsible for all personal
expenses for use of such club.

(iii) Provide Officer with a car allowance in the amount of One Thousand and
00/100 Dollars ($1,000) per month. Officer shall be responsible for taxes,
insurance and maintenance and fuel expenses incurred with regard to the
automobile.

(iv) Reimburse Officer for his reasonable business expenses incurred in
connection with his services to Employer hereunder; provided that Officer incurs
and submits such expenses in accordance with the Employer’s policy on business
expense reimbursement.

(v) Pay the monthly premium for medical insurance for Officer and his family
and, if and when offered to employees of the Company, dental and eyecare
insurance for Officer and his family.

(vi) Pay all monthly premiums for short- and long-term disability insurance
policies for Officer that compensate Officer at 100% of his then-current base
salary, provided further that Employer agrees and acknowledges that if
Employer’s short- and long-term disability policies for employees do not provide
for coverage equal to at least 100% of Officer’s

 

3



--------------------------------------------------------------------------------

base salary, Employer will purchase one or more individual policies for
Officer’s benefit to provide for such coverage.

(vii) Pay the monthly premium for medical insurance coverage for Officer and his
spouse upon Officer’s retirement from employment with Employer on or after
Officer’s attainment of age sixty-five (65).

4. Term. Unless sooner terminated as provided in this Agreement and subject to
the right of either Officer or the Employer to terminate Officer’s employment at
any time as provided herein, the term of this Agreement and Officer’s employment
hereunder shall be for a period commencing on the date first written above and
continuing for a period of three (3) years. On each anniversary of this
Agreement, the term shall automatically be extended for an additional one-year
period unless written notice from the Company is given ninety (90) days prior to
such date notifying Officer that this Agreement shall not be further extended
(the initial term and any extension thereof, the “Term”).

5. Confidentiality; Noncompetition. Officer hereby acknowledges and agrees that
(i) in the course of his service as an officer of the Company and the Banks, he
will gain substantial knowledge of and familiarity with the Banks’ customers and
its dealings with them, and other information concerning the business of the
Company and the Banks, all of which constitutes valuable assets and privileged
information that is particularly sensitive due to the fiduciary responsibilities
inherent in the banking business; and, (ii) in order to protect the Employer’s
interest in and to assure it the benefit of its business, it is reasonable and
necessary to place certain restrictions on Officer’s ability to compete against
the Company and the Banks and on his disclosure of information about the
Company’s and the Banks’ business and customers. For that purpose, and in
consideration of the Company’s agreements contained herein, Officer covenants
and agrees as provided below.

(a) Covenant Not to Compete. Officer will not “Compete” (as defined below),
directly or indirectly, with the Banks within Harnett County or Cumberland
County or Robeson County or within a twenty-five (25) mile radius of any full
service office of either of the Banks (the “Relevant Market”) as follows:

(i) if this Agreement is terminated by the Company without “cause” (as defined
in paragraph 6(d) hereof) or by Officer for “Good Reason” (as defined in

 

4



--------------------------------------------------------------------------------

Paragraph 6(e) hereof), Officer shall not “Compete” with the Banks within the
Relevant Market for the period of time Officer is receiving compensation
pursuant to the terms of this Agreement; or

(ii) if this Agreement is terminated by Officer without Good Reason, Officer
shall not “Compete” with the Banks within the Relevant Market for a period of
twelve (12) months from the date of termination of this Agreement by Officer.

Notwithstanding any other provision contained herein, Officer’s covenant not to
Compete as set forth in this Paragraph 5(a) shall be null and void upon a
“Change in Control” (as defined in Paragraph 8 hereof) that occurs while
Employee is employed by the Employer.

For the purposes of this Paragraph 5, the following terms shall have the
meanings set forth below:

Compete. The term “Compete” means: (i) soliciting or securing deposits from any
Person residing in the Relevant Market for any Financial Institution;
(ii) soliciting any Person residing in the Relevant Market to become a borrower
from any Financial Institution, with which such Person has no prior
relationship, or assisting (other than through the performance of ministerial or
clerical duties) any Financial Institution with which such Person has no prior
relationship in making loans to any such Person; (iii) inducing or attempting to
induce any Person who was a Customer of either of the Banks on the date of
termination of Officer’s employment with the Company, to change such Customer’s
depository, loan and/or other banking relationship from the Banks to another
Financial Institution with which Customer has no prior relationship; (iv) acting
as a consultant, officer, director, independent contractor, incorporator,
organizer or employee of any Financial Institution, or proposed Financial
Institution in organization, that has its main or principal office in the
Relevant Market, or, in acting in any such capacity with any other Financial
Institution, to maintain an office or be employed at or assigned to or to have
any direct involvement in the management, business or operation of any office of
such Financial Institution located in the Relevant Market; or (v) communicating
to any Financial Institution the names or addresses or any financial information
concerning any Person who was a Customer of either of the Banks at the date of
Officer’s termination of this Agreement.

 

5



--------------------------------------------------------------------------------

Customer. The term “Customer” means any Person with whom, as of the effective
date of termination of this Agreement or during Officer’s employment with the
Employers, either of the Banks has or has had a depository, loan and/or other
banking relationship.

Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, any subsidiary thereof, or any holding company for or corporation that
owns or controls any such entity, or any other Person engaged in the business of
making loans of any type or receiving deposits, other than the Bank or its
affiliates.

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

(b) Confidentiality Covenant. Officer covenants and agrees that any and all
data, figures, projections, estimates, lists, files, records, documents, manuals
or other such materials or information (financial or otherwise) relating to the
Banks and their banking business, regulatory examinations, financial results and
condition, lending and deposit operations, customers (including lists of the
Banks’ customers and information regarding their accounts and business dealings
with the Banks), policies and procedures, computer systems and software,
shareholders and employees (herein referred to as “Confidential Information”)
are proprietary to the Banks and are valuable, special and unique assets of the
Banks’ business to which Officer will have access during his employment with the
Banks. Officer agrees that (i) all such Confidential Information shall be
considered and kept as the confidential, private and privileged records and
information of the Company and the Banks, and (ii) at all times during the term
of his employment with the Banks and following the termination of this Agreement
or his employment for any reason, and except as shall be required in the course
of the performance by Officer of his duties on behalf of the Banks or otherwise
pursuant to the direct, written authorization of the Company, Officer will not:
divulge any such Confidential Information to any other Person or Financial
Institution; remove any such Confidential Information in written or other
recorded form from the Banks’ premises; or make any use of any Confidential
Information for his own purposes or for the benefit of any Person or Financial
Institution other than the

 

6



--------------------------------------------------------------------------------

Banks. However, following the termination of Officer’s employment, this
subparagraph (b) shall not apply to any Confidential Information which then is
in the public domain (provided that Officer was not responsible, directly or
indirectly, for permitting such Confidential Information to enter the public
domain without the Banks’ or the Company’s consent), or which is obtained by
Officer from a third party which or who is not obligated under an agreement of
confidentiality with respect to such information, or which Officer is required
by law, regulation or court order to disclose.

(c) Remedies for Breach. Officer understands and agrees that a breach or
violation by him of the covenants contained in Paragraph 5(a) and 5(b) of this
Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Company and the Banks, and that it would be difficult
to ascertain the amount of monetary damages that would result from any such
violation. In the event of Officer’s actual or threatened breach or violation of
the covenants contained in Paragraph 5(a) or 5(b), the Company and/or the Banks
shall be entitled to bring a civil action seeking an injunction restraining
Officer from violating or continuing to violate those covenants or from any
threatened violation thereof, or for any other legal or equitable relief
relating to the breach or violation of such covenant. Officer agrees that, if
the Company or either or both of the Banks institute any action or proceeding
against Officer seeking to enforce any of such covenants or to recover other
relief relating to an actual or threatened breach or violation of any of such
covenants, Officer shall be deemed to have waived the claim or defense that the
Company or either of the Banks has an adequate remedy at law and shall not urge
in any such action or proceeding the claim or defense that such a remedy at law
exists. However, the exercise by the Company or the Banks of any such right,
remedy, power or privilege shall not preclude the Company or the Banks or their
successors or assigns from pursuing any other remedy or exercising any other
right, power or privilege available to it for any such breach or violation,
whether at law or in equity, including the recovery of damages, all of which
shall be cumulative and in addition to all other rights, remedies, powers or
privileges of the Company and the Banks.

Notwithstanding anything contained herein to the contrary, Officer agrees that
the provisions of Paragraph 5(a) and 5(b) above and the remedies provided in
this Paragraph 5(c) for a breach by Officer shall be in addition to, and shall
not be deemed to supersede or to

 

7



--------------------------------------------------------------------------------

otherwise restrict, limit or impair the rights of the Company or the Banks under
the Trade Secrets Protection Act contained in Article 24, Chapter 66 of the
North Carolina General Statutes, or any other state or federal law or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse or
misappropriation of trade secrets or other proprietary or confidential
information.

(d) Survival of Covenants. Officer’s covenants and agreements and the rights and
remedies of the Company and the Banks provided for in this Paragraph 5 shall
survive any termination of this Agreement or Officer’s employment with the
Employer.

6. Termination and Termination Pay.

(a) Termination by the Company without Cause. Officer’s employment under this
Agreement may be terminated at any time without Cause by the Company upon ninety
(90) days prior written notice to Employee. Upon termination by the Company
without Cause, Officer shall be entitled to receive compensation through the
effective date of such termination; provided, however, that the Company, in its
sole discretion, may elect for Officer not to provide services to the Company
during part or all of such notice period. If the Company terminates Officer’s
employment under this Agreement without “Cause” pursuant to this Paragraph 6(a),
Officer shall also be entitled to receive the payments and/or benefits described
in Paragraph 6(f) of this Agreement.

(b) Termination upon Death. Officer’s employment under this Agreement shall be
terminated upon the death of Officer during the term of this Agreement. Upon any
such termination, Officer’s estate shall be entitled to receive any compensation
due to Officer computed through the last day of the calendar month in which his
death shall have occurred but which remains unpaid.

(c) Termination due to Disability. In the event Officer becomes disabled during
the term of his employment hereunder and it is determined by the Company that
Officer is permanently unable to perform his duties under this Agreement, the
Employer shall continue to compensate Officer at the level of compensation
described in Paragraph 2 above, and shall continue to provide Officer each of
the other benefits set forth or described in this Agreement, for the remaining
term of this Agreement, less any other payments provided under any disability
income plan of the Employer which is applicable to Officer. In the event of any

 

8



--------------------------------------------------------------------------------

disagreement between Officer and the Company as to whether Officer is physically
or mentally incapacitated such as will result in the termination of Officer’s
employment pursuant to this Paragraph 6(c), the question of such incapacity
shall be submitted to an impartial and reputable physician for determination,
selected by mutual agreement of Officer and the Company or, failing such
agreement, by two (2) physicians (one (1) of whom shall be selected by the
Company and the other by Officer), and such determination of the question of
such incapacity by such physician or physicians shall be final and binding on
Officer and the Company. The Company shall pay the reasonable fees and expenses
of such physician or physicians in making any determination required under this
Paragraph 6(c).

(d) Termination by the Company for “Cause.” Employer may terminate Officer’s
employment immediately for “Cause” (as defined below). Following any termination
of Officer’s employment for “Cause,” Officer shall have no further rights under
this Agreement (including any right to receive compensation or other benefits
for any period after such termination), other than his right to be compensated
through the effective date of termination.

For purposes of this Paragraph 6(d), the Employer shall have “Cause” to
terminate Officer’s employment upon:

(i) A determination by the Employer, in good faith, that Officer (A) has
breached in any material respect any of the terms or conditions of this
Agreement, or (B) is engaging or has engaged in willful misconduct or conduct
which is detrimental to the business prospects of the Company or to either of
the Banks or which has had or likely will have a material adverse effect on the
business or reputation of the Company or the Banks. Prior to any termination of
Officer’s employment for a material breach of this Agreement, failure to perform
or conduct described in this subparagraph (i), the Employer shall give Officer
detailed written notice which describes such material breach, failure to perform
or conduct and if during a period of ten (10) business days following such
notice Officer cures or corrects the same to the reasonable satisfaction of the
Employer, then this Agreement shall remain in full force and effect. However,
notwithstanding the above, if within one year prior to such notice the Employer
has given written notice to Officer on a previous occasion of the same or a
substantially similar material breach, failure to

 

9



--------------------------------------------------------------------------------

perform or conduct, or of a breach, failure to perform or conduct which the
Employer determines in good faith to be of substantially similar import, or if
the Employer determines in good faith that the then current breach, failure to
perform or conduct is not reasonably curable, then termination under this
subparagraph (i) shall be effective immediately and Officer shall have no right
to cure such breach, failure to perform or conduct.

(ii) The violation by Officer of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over the Company or the
Banks or any of their affiliates or subsidiaries (a “Regulatory Authority”,
including without limitation the Federal Deposit Insurance Corporation, the
North Carolina Commissioner of Banks, the Board of Governors of the Federal
Reserve or any other banking regulator having legal jurisdiction over the
Company or the Banks), which results from Officer’s gross negligence, willful
misconduct or intentional disregard of such law, rule, regulation, order or
policy statement and results in any substantial damage, monetary or otherwise,
to the Company or any of its affiliates or subsidiaries or to the reputation of
the Company or the Banks;

(iii) The commission in the course of Officer’s employment with the Employer of
an act of fraud, embezzlement, theft (whether or not resulting in criminal
prosecution or conviction) or Officer’s falsification of records or other
material false statement or omission, either of which is made in connection with
his work for Employer;

(iv) The conviction of Officer of any felony or misdemeanor involving dishonesty
or breach of trust, or the occurrence of any event described in Section 19 of
the Federal Deposit Insurance Act or any other event or circumstance which
disqualifies Officer from serving as an employee or officer of, or a party
affiliated with, the Company or the Banks or any of their affiliates or
subsidiaries;

(v) Officer becomes unacceptable to, or is removed, suspended or prohibited from
participating in the conduct of the affairs of the Company or the Banks (or if
proceedings for that purpose are commenced) by any Regulatory Authority; and,

(vi) The occurrence of any event believed by the Company, in good faith, to have
resulted in Officer being excluded from coverage, or having coverage limited as
to Officer as compared to other covered officers or employees, under the
Employer’s then

 

10



--------------------------------------------------------------------------------

current “blanket bond” or other fidelity bond or insurance policy covering its
directors, officers or employees.

(e) Termination by Officer for “Good Reason.” Officer may terminate his
employment with Employer for “Good Reason.” For purposes of this Agreement,
“Good Reason” means:

(i) any material adverse change or diminution in the compensation, office,
title, duties, powers, authority, responsibilities, or reporting structure of
Officer, without “Cause” and without Officer’s consent, which change or
diminution is not corrected within ten (10) business days after Employer
receives written notice of such change or diminution;

(ii) any material adverse change or diminution in the life insurance, major
medical insurance, disability insurance, dental insurance, stock option plans,
stock purchase plans, deferred compensation plans, management retention plans,
retirement plans, or similar plans or benefits being provided by the Employer to
Officer, without “Cause” and without Officer’s consent, which change or
diminution is not corrected within ten (10) business days after Employer
receives written notice of such change or diminution;

(iii) Officer is required to relocate to a place of work more than twenty
(20) miles from Fayetteville, North Carolina or Dunn, North Carolina without his
consent; or

(iv) any material breach of this Agreement by Employer (including, but not
limited to, Employer’s failure to pay Officer any compensation then due and
payable to Officer) or failure to provide benefits to Officer in accordance with
this Agreement, without “Cause” and without Officer’s consent, where such breach
or failure is not cured by Employer within ten (10) business days after Officer
has given Employer written notice of demand therefor.

If Officer terminates his employment for Good Reason in accordance with this
Paragraph 6(e), Officer will be entitled to the payments and/or benefits
described in Paragraph 6(f) of this Agreement.

(f) Obligations of the Company upon Certain Terminations. Upon termination by
the Company without Cause (and not due to Officer’s death or disability) or upon

 

11



--------------------------------------------------------------------------------

termination by Officer for Good Reason, in addition to any accrued compensation
payable through the effective date of termination, the Company shall provide the
following to Officer:

(i) payment in a single lump sum of an amount equal to Officer’s then-current
base salary through the remainder of then-current Term (less any withholdings
required by law, and on Employer’s regular pay days), which amount, unless
otherwise required by Paragraph 9(b) of this Agreement will be paid to Officer
within five (5) business days after termination;

(ii) payment of any accrued cash bonus through the remainder of the then-current
Term, which amount is due and payable to Officer within five (5) business days
of the date such bonus is calculable by Employer; and

(iii) continuation of Officer’s medical insurance benefits at the level provided
to Officer and his family during his employment through either continued
participating in Employer’s benefit plans and/or reimbursement for such
continuation under COBRA, through the remainder of the then-current Term
(provided, however, that if Employer cannot continue Officer’s participation in
such benefits and if COBRA coverage expires before the end of the then-current
Term, Employer will reimburse Officer for individual coverage through the
remainder of the then-current Term if necessary).

7. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Employer
(or its successors in interest) shall not be required to make any payment or
take any action under this Agreement if (a) the Employer is declared by any
Regulatory Authority to be insolvent, in default or operating in an unsafe or
unsound manner, or if (b) in the opinion of counsel to the Employer such payment
or action (i) would be prohibited by or would violate any provision of state or
federal law applicable to the Employer, including without limitation the Federal
Deposit Insurance Act and Chapter 53 of the North Carolina General Statutes as
now in effect or hereafter amended, (ii) would be prohibited by or would violate
any applicable rules, regulations, orders or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority, or
(iii) otherwise would be prohibited by any Regulatory Authority.

 

12



--------------------------------------------------------------------------------

8. Change in Control

(a) In the event that during the term of this Agreement (i) the Employer
terminates Officer’s employment (other than for “Cause” or disability or death);
or (ii) Officer terminates his employment with the Employer following an Adverse
Change, within twelve (12) months after a Change in Control (any such
termination a “Change in Control Termination”), Officer shall be entitled to
receive the Change in Control Benefit specified in this Paragraph 8. The date on
which the Officer or Company receives notice in accordance with Paragraph 6 or
this paragraph, as the case may be, of the Officer’s Change in Control
Termination, respectively, shall be deemed the Change in Control Termination
Date. Following an Adverse Change which gives rise to Officer’s rights
hereunder, Officer shall have twelve (12) months from the date of occurrence of
an Adverse Change to terminate his employment pursuant to this Paragraph 8. Any
such termination shall be deemed to have occurred only upon delivery to the
Employer or any successor thereto, of written notice of termination which
describes the Change in Control and the Adverse Change. If Officer does not so
terminate his employment within such twelve (12) month period, Officer shall
thereafter have no further rights hereunder with respect to that Adverse Change,
but shall retain rights, if any, hereunder with respect to any other Adverse
Change as to which such period has not expired. (b) For purposes of this
Agreement, ”Adverse Change” shall mean the occurrence of any of the following:

(i) Officer is assigned any duties and/or responsibilities that are inconsistent
with his position, duties, responsibilities, or status at the time of the Change
in Control or with his reporting responsibilities or titles with the Employer in
effect at such time;

(ii) Officer’s annual base salary is reduced below the amount in effect as of
the effective date of a Change in Control or as the same shall have been
increased from time to time following such effective date;

(iii) Officer’s life insurance, major medical insurance, disability insurance,
dental insurance, stock option plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans, or similar
plans or benefits being provided by the Employer to Officer as of the effective
date of the Change in Control are reduced in their level, scope, or coverage, or
any such insurance, plans, or benefits are eliminated, unless such

 

13



--------------------------------------------------------------------------------

reduction or elimination applies proportionately to all salaried employees of
the Employer who participated in such benefits prior to such Change in Control;
or

(iv) Officer is transferred or required to report on a daily basis to a location
more than twenty (20) miles from Dunn, North Carolina or Fayetteville, North
Carolina, without Officer’s express written consent.

An Adverse Change shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

(c) The Change in Control Benefit shall be an amount equal to two hundred
ninety-nine percent (299%) of Officer’s “base amount” as defined in
Section 28OG(b)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

(d) For the purposes of this Agreement, the term “Change in Control” shall mean
any of the following events:

(i) After the effective date of this Agreement, any “person” (as such term is
defined in Section 7 (j) (8) (A) of the Change in Bank Control Act of 1978),
directly or indirectly, acquires beneficial ownership of voting stock, or
acquires irrevocable proxies or any combination of voting stock and irrevocable
proxies, representing twenty-five percent (25%) or more of any class of voting
securities of the Company, or acquires control of in any manner the election of
a majority of the directors of the Company;

(ii) The Company consolidates or merges with or into another corporation,
association, or entity, or is otherwise reorganized, where the Company is not
the surviving corporation in such transaction; or

(iii) All or substantially all of the assets of the Company are sold or
otherwise transferred to or are acquired by any other corporation, association,
or other person, entity, or group.

Notwithstanding the other provisions of this Paragraph 8, a transaction or event
shall not be considered a Change in Control if, prior to the consummation or
occurrence of such transaction or event, Officer and the Company agree in
writing that the same shall not be treated as a Change in Control for purposes
of this Agreement.

(e) Amounts payable pursuant to this Paragraph 8 will not be paid until the
earliest of (i) the first day of the seventh month after Officer’s employment
has actually

 

14



--------------------------------------------------------------------------------

terminated for reasons other than Employee’s death; (ii) the date of Officer’s
death; or (iii) any earlier date that does not result in additional tax or
interest to Officer under Section 409A of the Code. As promptly as possible
after the end of the period during which payments are delayed pursuant to this
Subparagraph 8(f), the payments called for by this Agreement shall be paid to
Officer in a single lump sum.

(f) It is the intent of the parties hereto that all payments made pursuant to
this Agreement be deductible by the Employer for federal income tax purposes and
not result in the imposition of an excise tax on Officer. Notwithstanding
anything contained in this Agreement to the contrary, any payments to be made to
or for the benefit of Officer which are deemed to be “parachute payments” as
that term is defined in Section 28OG(b)(2) of the Code, shall be modified or
reduced to the minimum extent deemed necessary by the Company’s auditors to
avoid the imposition of an excise tax on Officer under Section 4999 of the Code
or the disallowance of a deduction to the Employer under Section 28OG(a) of the
Code.

(g) If any provision of this Agreement does not satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, such provision shall
nevertheless be applied in a manner consistent with those requirements. If any
provision of this Agreement would subject the Officer to additional tax or
interest under Section 409A, Employer shall reform the provision. However,
Employer shall maintain to the maximum extent practicable the original intent of
the applicable provision without subjecting the Officer to additional tax or
interest, and Employer shall not be required to incur any additional
compensation expense as a result of the reform provision. References in this
Agreement to Section 409A of the Internal Revenue Code of 1986 include rules,
regulations and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code Section 409A.

(h) In the event any dispute shall arise between Officer and the Company as to
the terms or interpretation of this Agreement, including this Paragraph 8,
whether instituted by formal legal proceedings or otherwise, including any
action taken by Officer to enforce the terms of this Paragraph 8 or in defending
against any action taken by the Company, the Company shall reimburse Officer for
all costs and expenses, proceedings or actions, in the event Officer prevails in
any such action.

 

15



--------------------------------------------------------------------------------

9. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Banks which shall acquire,
directly or indirectly, by conversion, merger, share exchange, purchase or
otherwise, all or substantially all of the assets of the Company or the Banks,
as applicable.

(b) The Employer is contracting for the unique and personal skills of Officer.
Therefore, Officer shall be precluded from assigning or delegating his rights or
duties hereunder without first obtaining the written consent of the Company.

10. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by any party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No amendments or additions to
this Agreement shall be binding unless in writing and signed by all parties,
except as herein otherwise provided.

11. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of North Carolina, except to the extent that federal law shall be
deemed to apply.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the transactions described herein and supersedes any and
all other oral or written agreements heretofore made, and there are no
representations or inducements by or to, or any agreements between, any of the
parties hereto other than those contained herein in writing.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the day and year first hereinabove written.

 

    NEW CENTURY BANCORP, INC.               .   By:  

/s/ C. L. Tart, Jr.

      C. L. Tart, Jr.       Chairman of the Board ATTEST      

/s/ Brenda Bonner

      Corporate Secretary            

/s/ William L. Hedgepeth, II

      William L. Hedgepeth, II

 

17